
	
		II
		110th CONGRESS
		1st Session
		S. 681
		IN THE SENATE OF THE UNITED STATES
		
			February 17, 2007
			Mr. Levin (for himself,
			 Mr. Coleman, and
			 Mr. Obama) introduced the following bill;
			 which was read twice and referred to the Committee on Finance
		
		A BILL
		To restrict the use of offshore tax havens and abusive
		  tax shelters to inappropriately avoid Federal taxation, and for other
		  purposes.
	
	
		1.Short
			 title; etc
			(a)Short
			 titleThis Act may be cited
			 as the Stop Tax Haven Abuse
			 Act.
			(b)Amendment of
			 1986 codeExcept as otherwise
			 expressly provided, whenever in this Act an amendment or repeal is expressed in
			 terms of an amendment to, or repeal of, a section or other provision, the
			 reference shall be considered to be made to a section or other provision of the
			 Internal Revenue Code of 1986.
			(c)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title;
				etc.
					TITLE I—Deterring the use of tax havens for tax
				evasion
					Sec. 101. Establishing presumptions for entities and
				transactions involving offshore secrecy jurisdictions.
					Sec. 102. Authorizing special measures against foreign
				jurisdictions, financial institutions, and others that impede United States tax
				enforcement.
					Sec. 103. Allowing more time for investigations involving
				offshore secrecy jurisdictions.
					Sec. 104. Reporting United States beneficial owners of foreign
				owned financial accounts.
					Sec. 105. Preventing misuse of foreign trusts for tax
				evasion.
					Sec. 106. Limitation on legal opinion protection from penalties
				with respect to transactions involving offshore secrecy
				jurisdictions.
					TITLE II—Other measures to combat tax haven and tax shelter
				abuses
					Sec. 201. Penalty for failing to disclose offshore
				holdings.
					Sec. 202. Deadline for anti-money laundering rule for hedge
				funds and private equity funds.
					Sec. 203. Anti-money laundering requirements for formation
				agents.
					Sec. 204. Strengthening summons in cases involving offshore
				secrecy jurisdictions.
					Sec. 205. Improving enforcement of foreign financial account
				reporting.
					TITLE III—Combating tax shelter promoters
					Sec. 301. Penalty for promoting abusive tax
				shelters.
					Sec. 302. Penalty for aiding and abetting the understatement of
				tax liability.
					Sec. 303. Prohibition on tax shelter patents.
					Sec. 304. Prohibited fee arrangement.
					Sec. 305. Preventing tax shelter activities by financial
				institutions.
					Sec. 306. Information sharing for enforcement
				purposes.
					Sec. 307. Disclosure of information to Congress.
					Sec. 308. Tax opinion standards for tax
				practitioners.
					Sec. 309. Denial of deduction for certain fines, penalties, and
				other amounts.
					TITLE IV—Requiring economic substance
					Sec. 401. Clarification of economic substance
				doctrine.
					Sec. 402. Penalty for understatements attributable to
				transactions lacking economic substance, etc.
					Sec. 403. Denial of deduction for interest on underpayments
				attributable to noneconomic substance transactions.
				
			IDeterring the use of tax havens for tax
			 evasion
			101.Establishing
			 presumptions for entities and transactions involving offshore secrecy
			 jurisdictions
				(a)Presumptions
			 for Internal Revenue Code of 1986
					(1)In
			 generalChapter 76 is amended by inserting after section 7491 the
			 following new subchapter:
						
							FPresumptions for
				certain legal proceedings
								
									Sec. 7492. Presumptions pertaining to entities and transactions
				  involving offshore secrecy jurisdictions.
								
								7492.Presumptions
				pertaining to entities and transactions involving offshore secrecy
				jurisdictions
									(a)ControlFor
				purposes of any United States civil judicial or administrative proceeding to
				determine or collect tax, there shall be a rebuttable presumption that a United
				States person (other than an entity with shares regularly traded on an
				established securities market) who directly or indirectly formed, transferred
				assets to, was a beneficiary of, or received money or property or the use
				thereof from an entity, including a trust, corporation, limited liability
				company, partnership, or foundation (other than an entity with shares regularly
				traded on an established securities market), formed, domiciled, or operating in
				an offshore secrecy jurisdiction, exercised control over such entity. The
				presumption of control created by this subsection shall not be applied to
				prevent the Secretary from determining or arguing the absence of
				control.
									(b)Transfers of
				incomeFor purposes of any United States civil judicial or
				administrative proceeding to determine or collect tax, there shall be a
				rebuttable presumption that any amount or thing of value received by a United
				States person (other than an entity with shares regularly traded on an
				established securities market) directly or indirectly from an account or entity
				in an offshore secrecy jurisdiction, constitutes income of such person taxable
				in the year of receipt, and any amount or thing of value paid or transferred by
				or on behalf of a United States person (other than an entity with shares
				regularly traded on an established securities market) directly or indirectly to
				an account or entity in any such jurisdiction represents previously unreported
				income of such person taxable in the year of the transfer.
									(c)Rebutting the
				presumptionsThe presumptions established in this section may be
				rebutted only by clear and convincing evidence, including detailed documentary,
				testimonial, and transactional evidence, establishing that—
										(1)in subsection
				(a), such taxpayer exercised no control, directly or indirectly, over such
				entity at the time in question, and
										(2)in subsection
				(b), such amounts or things of value did not represent income related to such
				United States person.
										Any court
				having jurisdiction of a civil proceeding in which control of such an offshore
				entity or the income character of such receipts or amounts transferred is an
				issue shall prohibit the introduction by the taxpayer of any foreign based
				document that is not authenticated in open court by a person with knowledge of
				such document, or any other evidence supplied by a person outside the
				jurisdiction of a United States court, unless such person appears before the
				court..
					(2)The table of
			 subchapters for chapter 76 is amended by inserting after the item relating to
			 subchapter E the following new item:
						
							
								SUBCHAPTER F—Presumptions for certain legal
				proceedings
							
							.
					(b)Definition of
			 offshore secrecy jurisdictionSection 7701(a) is amended by
			 adding at the end the following new paragraph:
					
						(50)Offshore
				Secrecy Jurisdiction
							(A)In
				generalThe term offshore secrecy jurisdiction means
				any foreign jurisdiction which is listed by the Secretary as an offshore
				secrecy jurisdiction for purposes of this title.
							(B)Determination
				of jurisdictions on listA jurisdiction shall be listed under
				paragraph (A) if the Secretary determines that such jurisdiction has corporate,
				business, bank, or tax secrecy rules and practices which, in the judgment of
				the Secretary, unreasonably restrict the ability of the United States to obtain
				information relevant to the enforcement of this title, unless the Secretary
				also determines that such country has effective information exchange
				practices.
							(C)Secrecy or
				confidentiality rules and practicesFor purposes of subparagraph
				(B), corporate, business, bank, or tax secrecy or confidentiality rules and
				practices include both formal laws and regulations and informal government or
				business practices having the effect of inhibiting access of law enforcement
				and tax administration authorities to beneficial ownership and other financial
				information.
							(D)Ineffective
				information exchange practicesFor purposes of subparagraph (B),
				a jurisdiction shall be deemed to have ineffective information exchange
				practices unless the Secretary determines, on an annual basis, that—
								(i)such jurisdiction
				has in effect a treaty or other information exchange agreement with the United
				States that provides for the prompt, obligatory, and automatic exchange of such
				information as is forseeably relevant for carrying out the provisions of the
				treaty or agreement or the administration or enforcement of this title,
								(ii)during the
				12-month period preceding the annual determination, the exchange of information
				between the United States and such jurisdiction was in practice adequate to
				prevent evasion or avoidance of United States income tax by United States
				persons and to enable the United States effectively to enforce this title,
				and
								(iii)during the
				12-month period preceding the annual determination, such jurisdiction was not
				identified by an intergovernmental group or organization of which the United
				States is a member as uncooperative with international tax enforcement or
				information exchange and the United States concurs in such
				identification.
								(E)Initial list of
				offshore secrecy jurisdictionsFor purposes of this paragraph,
				each of the following foreign jurisdictions, which have been previously and
				publicly identified by the Internal Revenue Service as secrecy jurisdictions in
				Federal court proceedings, shall be deemed listed by the Secretary as an
				offshore secrecy jurisdiction unless delisted by the Secretary under
				subparagraph (F)(ii):
								(i)Anguilla.
								(ii)Antigua and
				Barbuda.
								(iii)Aruba.
								(iv)Bahamas.
								(v)Barbados.
								(vi)Belize.
								(vii)Bermuda.
								(viii)British Virgin
				Islands.
								(ix)Cayman
				Islands.
								(x)Cook
				Islands.
								(xi)Costa
				Rica.
								(xii)Cyprus.
								(xiii)Dominica.
								(xiv)Gibraltar.
								(xv)Grenada.
								(xvi)Guernsey/Sark/Alderney.
								(xvii)Hong
				Kong.
								(xviii)Isle of
				Man.
								(xix)Jersey.
								(xx)Latvia.
								(xxi)Liechtenstein.
								(xxii)Luxembourg.
								(xxiii)Malta.
								(xxiv)Nauru.
								(xxv)Netherlands
				Antilles.
								(xxvi)Panama.
								(xxvii)Samoa.
								(xxviii)St. Kitts
				and Nevis.
								(xxix)St.
				Lucia.
								(xxx)St. Vincent and
				the Grenadines.
								(xxxi)Singapore.
								(xxxii)Switzerland.
								(xxxiii)Turks and
				Caicos.
								(xxxiv)Vanuatu.
								(F)Modifications
				to listThe Secretary—
								(i)shall add to the
				list under paragraph (A) jurisdictions which meet the requirements of paragraph
				(B), and
								(ii)may remove from
				such list only those jurisdictions which meet none of the requirements of
				paragraph
				(B).
								.
				(c)Presumptions
			 for securities law purposesSection 21 of the Securities Exchange
			 Act of 1934 (15 U.S.C. 78u) is amended by adding at the end the following the
			 following new subsection:
					
						(j)Presumptions
				pertaining to control and beneficial ownership
							(1)ControlFor
				purposes of any civil judicial or administrative proceeding under this title,
				there shall be a rebuttable presumption that a United States person (other than
				an entity with shares regularly traded on an established securities market) who
				directly or indirectly formed, transferred assets to, was a beneficiary of, or
				received money or property or the use thereof from an entity, including a
				trust, corporation, limited liability company, partnership, or foundation
				(other than an entity with shares regularly traded on an established securities
				market), formed, domiciled, or operating in an offshore secrecy jurisdiction
				(as defined in section 7701(a)(50) of the Internal Revenue Code of 1986),
				exercised control over such entity. The presumption of control created by this
				paragraph shall not be applied to prevent the Commission from determining or
				arguing the absence of control.
							(2)Beneficial
				ownershipFor purposes of any civil judicial or administrative
				proceeding under this title, there shall be a rebuttable presumption that
				securities that are nominally owned by an entity, including a trust,
				corporation, limited liability company, partnership, or foundation (other than
				an entity with shares regularly traded on an established securities market),
				formed, domiciled, or operating in an offshore secrecy jurisdiction (as so
				defined), are beneficially owned by any United States person (other than an
				entity with shares regularly traded on an established securities market) who
				directly or indirectly exercised control over such entity. The presumption of
				beneficial ownership created by this paragraph shall not be applied to prevent
				the Commission from determining or arguing the absence of beneficial
				ownership.
							.
				(d)Presumption for
			 reporting purposes relating to foreign financial accountsSection
			 5314 of title 31, United States Code, is amended by adding at the end the
			 following:
					
						(d)Rebuttable
				presumptionFor purposes of this section, there shall be a
				rebuttable presumption that any account with a financial institution formed,
				domiciled, or operating in an offshore secrecy jurisdiction (as defined in
				section 7701(a)(50) of the Internal Revenue Code of 1986) contains funds in an
				amount that is at least sufficient to require a report prescribed by
				regulations under this
				section.
						.
				(e)Regulatory
			 authority and effective date
					(1)Regulatory
			 authorityNot later than 180 days after the date of the enactment
			 of this Act, the Secretary of the Treasury and the Chairman of the Securities
			 and Exchange Commission shall each adopt regulations or other guidance
			 necessary to implement the amendments made by this section. The Secretary and
			 the Chairman may by regulation or guidance provide that the presumption of
			 control shall not extend to particular classes of transactions, such as
			 corporate reorganizations, if either determines that applying such amendments
			 to such transactions is not necessary to carry out the purposes of such
			 amendments.
					(2)Effective
			 dateThe amendments made by this section shall take effect on the
			 date of the enactment of this Act.
					102.Authorizing
			 special measures against foreign jurisdictions, financial institutions, and
			 others that impede United States tax enforcementSection 5318A of title 31, United States
			 Code, is amended—
				(1)by striking the
			 section heading and inserting the following:
					
						5318A.Special
				measures for jurisdictions, financial institutions, or international
				transactions that are of primary money laundering concern or impede United
				States tax
				enforcement
						;
				(2)in subsection
			 (a), by striking the subsection heading and inserting the following:
					
						(a)Special
				measures To counter money laundering and efforts To impede United States tax
				enforcement
						;
				(3)in subsection
			 (c), by striking the subsection heading and inserting the following:
					
						(c)Consultations
				and information To be considered in finding jurisdictions, institutions, types
				of accounts, or transactions To be of primary money laundering concern or To be
				impeding United States tax
				enforcement
						;
				(4)in subsection
			 (a)(1), by inserting or is impeding United States tax
			 enforcement after primary money laundering
			 concern;
				(5)in subsection
			 (a)(4)—
					(A)in subparagraph
			 (A)—
						(i)by
			 inserting in matters involving money laundering, before
			 shall consult; and
						(ii)by
			 striking and at the end;
						(B)by redesignating
			 subparagraph (B) as subparagraph (C); and
					(C)by inserting
			 after subparagraph (A) the following:
						
							(B)in matters
				involving United States tax enforcement, shall consult with the Commissioner of
				the Internal Revenue Service, the Secretary of State, the Attorney General of
				the United States, and in the sole discretion of the Secretary, such other
				agencies and interested parties as the Secretary may find to be appropriate;
				and
							;
					(6)in each of
			 paragraphs (1)(A), (2), (3), and (4) of subsection (b), by inserting or
			 to be impeding United States tax enforcement after primary money
			 laundering concern each place that term appears;
				(7)in subsection
			 (b), by striking paragraph (5) and inserting the following:
					
						(5)Prohibitions or
				conditions on opening or maintaining certain correspondent or payable-through
				accounts or authorizing certain credit cardsIf the Secretary
				finds a jurisdiction outside of the United States, 1 or more financial
				institutions operating outside of the United States, or 1 or more classes of
				transactions within or involving a jurisdiction outside of the United States to
				be of primary money laundering concern or to be impeding United States tax
				enforcement, the Secretary, in consultation with the Secretary of State, the
				Attorney General of the United States, and the Chairman of the Board of
				Governors of the Federal Reserve System, may prohibit, or impose conditions
				upon—
							(A)the opening or
				maintaining in the United States of a correspondent account or payable-through
				account; or
							(B)the
				authorization, approval, or use in the United States of a credit card, charge
				card, debit card, or similar credit or debit financial instrument by any
				domestic financial institution, financial agency, or credit card company or
				association, for or on behalf of a foreign banking institution, if such
				correspondent account, payable-through account, credit card, charge card, debit
				card, or similar credit or debit financial instrument, involves any such
				jurisdiction or institution, or if any such transaction may be conducted
				through such correspondent account, payable-through account, credit card,
				charge card, debit card, or similar credit or debit financial
				instrument.
							;
				and
				(8)in subsection
			 (c)(1), by inserting or is impeding United States tax
			 enforcement after primary money laundering
			 concern;
				(9)in subsection
			 (c)(2)(A)—
					(A)in clause (ii),
			 by striking bank secrecy or special regulatory advantages and
			 inserting bank, tax, corporate, trust, or financial secrecy or
			 regulatory advantages;
					(B)in clause (iii),
			 by striking supervisory and counter-money and inserting
			 supervisory, international tax enforcement, and
			 counter-money;
					(C)in clause (v), by
			 striking banking or secrecy and inserting banking, tax,
			 or secrecy; and
					(D)in clause (vi),
			 by inserting , tax treaty, or tax information exchange agreement
			 after treaty;
					(10)in subsection
			 (c)(2)(B)—
					(A)in clause (i), by
			 inserting or tax evasion after money laundering;
			 and
					(B)in clause (iii),
			 by inserting , tax evasion, after money
			 laundering; and
					(11)in subsection
			 (d), by inserting involving money laundering, and shall notify, in
			 writing, the Committee on Finance of the Senate and the Committee on Ways and
			 Means of the House of Representatives of any such action involving United
			 States tax enforcement after such action.
				103.Allowing more time
			 for investigations involving offshore secrecy jurisdictions
				(a)In
			 generalSection 6501(c) is
			 amended by adding at the end the following new paragraph:
					
						(11)Returns
				involving offshore secrecy jurisdictionsIn the case of a return
				for a year in which the taxpayer directly or indirectly formed, owned,
				transferred assets to, was a beneficiary of, or received money or property or
				the use thereof from a financial account or an entity, including a trust,
				corporation, limited liability company, partnership, or foundation (other than
				an entity with shares regularly traded on an established securities market)
				formed, located, domiciled or operating in an offshore secrecy jurisdiction,
				the tax may be assessed, or a proceeding in court for the collection of such
				tax may be begun without assessment, at any time within 6 years after the
				return was
				filed.
						.
				(b)Effective
			 dateThe amendment made by
			 this section shall apply to—
					(1)returns filed
			 after the date of the enactment of this Act, and
					(2)returns filed on
			 or before such date if the period specified in section 6501 of the Internal
			 Revenue Code of 1986 (determined without regard to the amendments made by
			 subsection (a)) for assessment of such taxes has not expired as of such
			 date.
					104.Reporting
			 United States beneficial owners of foreign owned financial accounts
				(a)In
			 generalSubpart B of part III of subchapter A of chapter 61 is
			 amended by inserting after section 6045 the following new sections:
					
						6045A.Returns
				regarding United States beneficial owners of foreign owned financial
				accounts
							(a)Requirement of
				returnIf—
								(1)any withholding
				agent under sections 1441 and 1442 has the control, receipt, custody, disposal,
				or payment of any amount constituting gross income from sources within the
				United States of any foreign entity, including a trust, corporation, limited
				liability company, partnership, or foundation (other than an entity with shares
				regularly traded on an established securities market), and
								(2)such withholding
				agent determines for purposes of titles 14, 18, or 31 of the United States Code
				that a United States person has any beneficial interest in the foreign entity
				or in the account in such entity's name (hereafter in this section referred to
				as United States beneficial owner),
								then the
				withholding agent shall make a return according to the forms or regulations
				prescribed by the Secretary.(b)Required
				informationFor purposes of subsection (a) the information
				required to be included on the return shall include—
								(1)the name,
				address, and, if known, the taxpayer identification number of the United States
				beneficial owner,
								(2)the known facts
				pertaining to the relationship of such United States beneficial owner to the
				foreign entity and the account,
								(3)the gross amount
				of income from sources within the United States (including gross proceeds from
				brokerage transactions), and
								(4)such other
				information as the Secretary may by forms or regulations provide.
								(c)Statements To
				Be furnished to beneficial owners with respect to whom information is required
				To Be reportedA withholding agent required to make a return
				under subsection (a) shall furnish to each United States beneficial owner whose
				name is required to be set forth in such return a statement showing—
								(1)the name,
				address, and telephone number of the information contact of the person required
				to make such return, and
								(2)the information
				required to be shown on such return with respect to such United States
				beneficial owner.
								The
				written statement required under the preceding sentence shall be furnished to
				the United States beneficial owner on or before January 31 of the year
				following the calendar year for which the return under subsection (a) was
				required to be made. In the event the person filing such return does not have a
				current address for the United States beneficial owner, such written statement
				may be mailed to the address of the foreign entity.(d)Cross
				reference
								
									For provisions relating to
				  penalties for failure to file returns and reports, see sections 6721, 7203, and
				  7206(1).
								
							6045B.Returns by
				financial institutions regarding establishment of accounts and creation of
				entities in offshore secrecy jurisdictions
							(a)Requirement of
				returnAny financial institution directly or indirectly—
								(1)opening a bank,
				brokerage, or other financial account, or
								(2)forming or
				acquiring an entity, including a trust, corporation, limited liability company,
				partnership, or foundation (other than an entity with shares regularly traded
				on an established securities market),
								in an
				offshore secrecy jurisdiction at the direction of, on behalf of, or for the
				benefit of a United States person shall make a return according to the forms or
				regulations prescribed by the Secretary.(b)Required
				informationFor purposes of subsection (a) the information
				required to be included on the return shall include—
								(1)the name,
				address, and taxpayer identification number of such United States
				person,
								(2)the name and
				address of the financial institution at which a financial account is opened,
				the type of account, the account number, the name under which the account was
				opened, and the amount of the initial deposit,
								(3)the name and
				address of an entity formed or acquired, the type of entity, and the name and
				address of any company formation agent or other professional employed to form
				or acquire the entity, and
								(4)such other
				information as the Secretary may by forms or regulations provide.
								(c)Statements To
				Be furnished to United States persons with respect to whom information is
				required To Be reportedA financial institution required to make
				a return under subsection (a) shall furnish to each United States person whose
				name is required to be set forth in such return a statement showing—
								(1)the name,
				address, and telephone number of the information contact of the person required
				to make such return, and
								(2)the information
				required to be shown on such return with respect to such United States
				person.
								The
				written statement required under the preceding sentence shall be furnished to
				such United States person on or before January 31 of the year following the
				calendar year for which the return under subsection (a) was required to be
				made.(d)ExemptionThe
				Secretary may by regulations exempt any class of United States persons or any
				class of accounts or entities from the requirements of this section if the
				Secretary determines that applying this section to such persons, accounts, or
				entities is not necessary to carry out the purposes of this section.
							(e)Cross
				reference
								
									For provisions relating to
				  penalties for failure to file returns and reports required under this section,
				  see sections 6721, 7203, and 7206(1).
								
							.
				(b)Clerical
			 amendmentThe table of sections for such subpart is amended by
			 inserting after the item relating to section 6045 the following new
			 items:
					
						
							Sec. 6045A. Returns regarding
				United States beneficial owners of foreign owned financial
				accounts.
							Sec. 6045B. Returns by
				financial institutions regarding establishment of accounts and creation of
				entities in offshore secrecy
				jurisdictions.
						
						.
				(c)Additional
			 penalties
					(1)Additional
			 penalties on banksSection 5239(b)(1) of the Revised Statutes (12
			 U.S.C. 93(b)(1)) is amended by inserting or any of the provisions of
			 section 6045B of the Internal Revenue Code of 1986, after any
			 regulation issued pursuant to,.
					(2)Additional
			 penalties on securities firmsSection 21(d)(3)(A) of the
			 Securities Exchange Act of 1934 (15 U.S.C. 78u(d)(3)(A)) is amended by
			 inserting any of the provisions of section 6045B of the Internal Revenue
			 Code of 1986, after the rules or regulations
			 thereunder,.
					(d)Regulatory
			 authority and effective date
					(1)Regulatory
			 AuthorityNot later than 180 days after the date of the enactment
			 of this Act, the Secretary of the Treasury shall adopt regulations, forms, or
			 other guidance necessary to implement this section.
					(2)Effective
			 DateSection 6045A of the Internal Revenue Code of 1986 (as added
			 by this section) and the amendment made by subsection (c)(1) shall take effect
			 with respect to amounts paid into foreign owned accounts after December 31 of
			 the year of the date of the enactment of this Act. Section 6045B of such Code
			 (as so added) and the amendment made by subsection (c)(2) shall take effect
			 with respect to accounts opened or entities formed or acquired after December
			 31 of the year of the date of the enactment of this Act.
					105.Preventing
			 misuse of foreign trusts for tax evasion
				(a)Attribution of
			 trust protector powers to grantorsSection 672 is amended by
			 redesignating subsection (f) as subsection (g) and by inserting after
			 subsection (e) the following new subsection:
					
						(f)Grantor treated
				as holding any power or interest of trust protector or
				enforcerFor purposes of this subpart, a grantor shall be treated
				as holding any power or interest held by any trust protector or trust enforcer
				or similar person appointed to advise, influence, oversee, or veto the actions
				of the
				trustee.
						.
				(b)Treatment of
			 United States recipients of foreign trust assets as trust
			 beneficiariesSection 679 is amended by redesignating subsections
			 (c) and (d) as subsections (d) and (e), respectively, and by inserting after
			 subsection (b) the following new subsection:
					
						(c)Certain United
				States persons treated as beneficiariesAny United States person
				receiving from a foreign trust cash or other property, or receiving the use
				thereof, shall be treated as a beneficiary of such trust regardless of whether
				such person is a named beneficiary, except to the extent that such person paid
				fair market value for the benefit
				received.
						.
				(c)Treatment of
			 foreign trust transfers of real estate, artwork, or jewelry consistently with
			 transfers of securitiesSection 643(i)(1) is amended by striking
			 or marketable securities and inserting or other property,
			 including real estate, marketable securities, artwork, jewelry, and other
			 personal property,.
				(d)Treatment of
			 trusts with future or contingent united states
			 beneficiariesSection 679(a)(1) is amended—
					(1)by inserting
			 or for any subsequent year after such year,
			 and
					(2)by inserting
			 (including a contingent beneficiary) after
			 beneficiary.
					106.Limitation on
			 legal opinion protection from penalties with respect to transactions involving
			 offshore secrecy jurisdictions
				(a)In
			 generalSection 6664 is
			 amended by adding at the end the following new subsection:
					
						(e)Certain
				opinions may not be relied uponFor purposes of this part, an
				opinion of a tax advisor may not be relied upon to establish that there was
				reasonable cause for any portion of an underpayment, or that the taxpayer acted
				in good faith with respect to such portion, if such portion is attributable to
				a transaction any part of which involves an entity or financial account in an
				offshore secrecy
				jurisdiction.
						.
				(b)Regulatory
			 authorityThe Secretary of the Treasury may by regulation or
			 guidance provide that subsection (e) of section 6664 of the Internal Revenue
			 Code of 1986, as added by subsection (a), does not apply to legal opinions that
			 express a confidence level that substantially exceeds the more likely
			 than not confidence level; or that such subsection does not apply to
			 classes of transactions, such as corporate reorganizations, where the Secretary
			 determines that applying such subsection to such transactions is not necessary
			 to carry out the purposes of such subsection.
				IIOther measures
			 to combat tax haven and tax shelter abuses
			201.Penalty for
			 failing to disclose offshore holdings
				(a)Securities
			 Exchange Act of 1934Section
			 21(d)(3)(B) of the Securities Exchange Act of 1934 (15 U.S.C. 78u(d)(3)(B)) is
			 amended by adding at the end the following:
					
						(iv)Fourth tierNotwithstanding clauses (i), (ii), and
				(iii), the amount of the penalty for each such violation shall not exceed
				$1,000,000 for any person if the violation described in subparagraph (A)
				involved a knowing failure to disclose any holding or transaction involving
				equity or debt instruments of an issuer and known by such person to involve a
				foreign entity, including any trust, corporation, limited liability company,
				partnership, or foundation that is directly or indirectly controlled by such
				person, and which would have been otherwise subject to disclosure by such
				person under this
				title.
						.
				(b)Securities Act
			 of 1933Section 20(d)(2) of the Securities Act of 1933 (15 U.S.C.
			 77t(d)(2)) is amended by adding at the end the following:
					
						(D)Fourth
				tierNotwithstanding subparagraphs (A), (B), and (C), the amount
				of penalty for each such violation shall not exceed $1,000,000 for any person,
				if the violation described in paragraph (1) involved a knowing failure to
				disclose any holding or transaction involving equity or debt instruments of an
				issuer and known by such person to involve a foreign entity, including any
				trust, corporation, limited liability company, partnership, or foundation,
				directly or indirectly controlled by such person, and which would have been
				otherwise subject to disclosure by such person under this
				title.
						.
				(c)Investment
			 Company Act of 1940Section 9(d)(2) of the Investment Company Act
			 of 1940 (15 U.S.C. 80a–9(d)(2)) is amended by adding at the end the
			 following:
					
						(D)Fourth
				tierNotwithstanding subparagraphs (A), (B), and (C), the amount
				of penalty for each such violation shall not exceed $1,000,000 for any person,
				if the violation described in paragraph (1) involved a knowing failure to
				disclose any holding or transaction involving equity or debt instruments of an
				issuer and known by such person to involve a foreign entity, including any
				trust, corporation, limited liability company, partnership, or foundation,
				directly or indirectly controlled by such person, and which would have been
				otherwise subject to disclosure by such person under this
				title.
						.
				(d)Investment
			 Advisers Act of 1940Section 203(i)(2) of the Investment Advisers
			 Act of 1940 (15 U.S.C. 80b–3(i)(2)) is amended by adding at the end the
			 following:
					
						(D)Fourth
				tierNotwithstanding subparagraphs (A), (B), and (C), the amount
				of penalty for each such violation shall not exceed $1,000,000 for any person,
				if the violation described in paragraph (1) involved a knowing failure to
				disclose any holding or transaction involving equity or debt instruments of an
				issuer and known by such person to involve a foreign entity, including any
				trust, corporation, limited liability company, partnership, or foundation,
				directly or indirectly controlled by such person, and which would have been
				otherwise subject to disclosure by such person under this
				title.
						.
				202.Deadline for
			 anti-money laundering rule for hedge funds and private equity funds
				(a)In
			 generalNot later than 180 days after the date of the enactment
			 of this Act, the Secretary of the Treasury, in consultation with the Chairman
			 of the Securities and Exchange Commission and the Chairman of the Commodity
			 Futures Trading Commission, shall publish a final rule in the Federal Register
			 requiring unregistered investment companies, including hedge funds or private
			 equity funds, to establish anti-money laundering programs and submit suspicious
			 activity reports under subsections (g) and (h) of section 5318 of title 31,
			 United States Code.
				(b)ContentsThe
			 final rule published under this section—
					(1)shall require, at
			 a minimum, that to safeguard against terrorist financing and money laundering,
			 all unregistered investment companies shall—
						(A)use due diligence
			 to identify and evaluate any foreign person (including the nominal and
			 beneficial owner or beneficiary of a foreign corporation, partnership, trust,
			 or other foreign entity) planning to supply or supplying funds to be invested
			 with the advice or assistance of that unregistered investment company;
			 and
						(B)be subject to
			 section 5318(k)(2) of title 31, United States Code; and
						(2)may incorporate
			 aspects of the proposed rule for unregistered investment companies published in
			 the Federal Register on September 26, 2002 (67 Fed. Reg. 60617) (relating to
			 anti-money laundering programs).
					(c)DefinitionsIn
			 this section—
					(1)the terms
			 investment company and issuer have the same meanings
			 as in section 2 of the Investment Company Act of 1940 (15 U.S.C. 80a–2);
			 and
					(2)the term
			 unregistered investment company means an issuer that would be an
			 investment company, but for the exclusion under paragraph (1) or (7) of section
			 3(c) of the Investment Company Act of 1940 (15 U.S.C. 80a–3(c)).
					203.Anti-money
			 laundering requirements for formation agents
				(a)Anti-money
			 laundering obligations for formation agentsSection 5312(a)(2) of
			 title 31, United States Code, is amended, by—
					(1)in subparagraph
			 (Y), by striking or at the end;
					(2)by redesignating
			 subparagraph (Z) as subparagraph (AA); and
					(3)by inserting
			 after subparagraph (Y) the following:
						
							(Z)persons involved
				in forming new corporations, limited liability companies, partnerships, trusts,
				or other legal entities;
				or
							.
					(b)Deadline for
			 anti-money laundering rule for formation agentsNot later than 90
			 days after the date of the enactment of this Act, after consulting with the
			 Attorney General of the United States, the Commissioner of the Internal Revenue
			 Service, and Chairman of the Securities and Exchange Commission, the Secretary
			 of the Treasury shall publish a proposed rule in the Federal Register requiring
			 persons described in section 5312(a)(2)(Z) of title 31, United States Code, as
			 added by this section, to establish anti-money laundering programs under
			 subsection (h) of section 5318 of that title. The Secretary shall publish such
			 rule in final form in the Federal Register not later than 180 days after the
			 date of the enactment of this Act.
				204.Strengthening
			 summons in cases involving offshore secrecy jurisdictions
				(a)In
			 generalSubsection (f) of section 7609 is amended to read as
			 follows:
					
						(f)Additional
				requirement in the case of a John Doe summons
							(1)General
				RuleAny summons described in subsection (c)(1) which does not
				identify the person with respect to whose liability the summons is issued may
				be served only after a court proceeding in which the Secretary establishes
				that—
								(A)the summons
				relates to the investigation of a particular person or ascertainable group or
				class of persons,
								(B)there is a
				reasonable basis for believing that such person or group or class of persons
				may fail or may have failed to comply with any provision of any internal
				revenue law, and
								(C)the information
				sought to be obtained from the examination of the records or testimony (and the
				identity of the person or persons with respect to whose liability the summons
				is issued) is not readily available from other sources.
								(2)ExceptionParagraph
				(1) shall not apply to any summons which specifies that it is limited to
				information regarding a United States correspondent account (as defined in
				section 5318A(e)(1)(B) of title 31, United States Code) or a United States
				payable-through account (as defined in section 5318A(e)(1)(C) of such title) of
				a financial institution in an offshore secrecy jurisdiction.
							(3)Presumption in
				cases involving offshore secrecy jurisdictionsFor purposes of
				this section, in any case in which the particular person or ascertainable group
				or class of persons have financial accounts in or transactions related to
				offshore secrecy jurisdictions, there shall be a presumption that there is a
				reasonable basis for believing that such person or group or class of persons
				may fail or may have failed to comply with provisions of internal revenue
				law.
							(4)Project John
				Doe summonses
								(A)In
				generalNotwithstanding the requirements of paragraph (1), the
				Secretary may issue a summons described in paragraph (1) if the summons—
									(i)relates to a
				project which is approved under subparagraph (B),
									(ii)is issued to a
				person who is a member of the group or class established under subparagraph
				(B)(i), and
									(iii)is issued
				within 3 years of the date on which such project was approved under
				subparagraph (B).
									(B)Approval of
				projectsA project may only be approved under this subparagraph
				after a court proceeding in which the Secretary establishes that—
									(i)any summons
				issues with respect to the project will be issued to a member of an
				ascertainable group or class of persons, and
									(ii)any summons
				issued with respect to such project will meet the requirements of subparagraphs
				(A), (B), and (C) of paragraph (1).
									(C)ExtensionUpon
				application of the Secretary, the court may extend the time for issuing such
				summonses under subparagraph (A)(i) for additional 3-year periods, but only if
				the court continues to exercise oversight of such project under subparagraph
				(D).
								(D)Ongoing court
				oversightDuring any period in which the Secretary is authorized
				to issue summonses in relation to a project approved under subparagraph (B)
				(including during any extension under subparagraph (C)), the Secretary shall
				report annually to the court on the use of such authority, provide copies of
				all summonses with such report, and comply with the court's direction with
				respect to the issuance of any John Doe summons under such
				project.
								.
				(b)Jurisdiction of
			 court
					(1)In
			 generalParagraph (1) of section 7609(h) is amended by inserting
			 after the first sentence the following new sentence: Any United States
			 district court in which a member of the group or class to which a summons may
			 be issued resides or is found shall have jurisdiction to hear and determine the
			 approval of a project under subsection (f)(4)(B)..
					(2)Conforming
			 amendmentThe first sentence of section 7609(h)(1) is amended by
			 striking (f) and inserting (f)(1).
					(c)Effective
			 dateThe amendments made by this section shall apply to summonses
			 issued after the date of the enactment of this Act.
				(d)GAO
			 reportNot later than the date which is 5 years after the date of
			 the enactment of this Act, the Comptroller General of the United States shall
			 issue a report on the implementation of section 7609(f)(4) of the Internal
			 Revenue Code of 1986, as added by this section.
				205.Improving
			 enforcement of foreign financial account reporting
				(a)Clarifying the
			 connection of foreign financial account reporting to tax
			 administrationParagraph (4) of section 6103(b) (relating to tax
			 administration) is amended by adding at the end the following new
			 sentence:
					
						For
				purposes of clause (i), section 5314 of title 31, United States Code, and
				sections 5321 and 5322 of such title (as such sections pertain to such section
				5314), shall be considered to be an internal revenue
				law..
				(b)Simplifying the
			 calculation of foreign financial account reporting
			 penaltiesSection 5321(a)(5)(D)(ii) of title 31, United States
			 Code, is amended by striking the balance in the account at the time of
			 the violation and inserting the highest balance in the account
			 during the reporting period to which the violation relates.
				(c)Clarifying the
			 use of suspicious activity reports under the Bank Secrecy Act for civil tax law
			 enforcementSection 5319 of title 31, United States Code, is
			 amended by inserting the civil and criminal enforcement divisions of the
			 Internal Revenue Service, after including.
				IIICombating tax
			 shelter promoters
			301.Penalty for
			 promoting abusive tax shelters
				(a)Penalty for
			 promoting abusive tax sheltersSection 6700 (relating to promoting abusive
			 tax shelters, etc.) is amended—
					(1)by redesignating subsections (b) and (c) as
			 subsections (d) and (e), respectively,
					(2)by striking a penalty and
			 all that follows through the period in the first sentence of subsection (a) and
			 inserting a penalty determined under subsection (b), and
					(3)by inserting after subsection (a) the
			 following new subsections:
						
							(b)Amount of
				penalty; calculation of penalty; liability for penalty
								(1)Amount of
				penaltyThe amount of the
				penalty imposed by subsection (a) shall not exceed 150 percent of the gross
				income derived (or to be derived) from such activity by the person or persons
				subject to such penalty.
								(2)Calculation of
				penaltyThe penalty amount
				determined under paragraph (1) shall be calculated with respect to each
				instance of an activity described in subsection (a), each instance in which
				income was derived by the person or persons subject to such penalty, and each
				person who participated in such an activity.
								(3)Liability for
				penaltyIf more than 1 person
				is liable under subsection (a) with respect to such activity, all such persons
				shall be jointly and severally liable for the penalty under such
				subsection.
								(c)Penalty not
				deductibleThe payment of any
				penalty imposed under this section or the payment of any amount to settle or
				avoid the imposition of such penalty shall not be considered an ordinary and
				necessary expense in carrying on a trade or business for purposes of this title
				and shall not be deductible by the person who is subject to such penalty or who
				makes such
				payment.
							.
					(b)Conforming
			 amendmentSection 6700(a) is
			 amended by striking the last sentence.
				(c)Effective
			 dateThe amendments made by
			 this section shall apply to activities after the date of the enactment of this
			 Act.
				302.Penalty for aiding
			 and abetting the understatement of tax liability
				(a)In
			 generalSection 6701(a)
			 (relating to imposition of penalty) is amended—
					(1)by inserting the tax liability
			 or after respect to, in paragraph (1),
					(2)by inserting aid, assistance,
			 procurement, or advice with respect to such before
			 portion both places it appears in paragraphs (2) and (3),
			 and
					(3)by inserting instance of aid,
			 assistance, procurement, or advice or each such before
			 document in the matter following paragraph (3).
					(b)Amount of
			 penaltySubsection (b) of
			 section 6701 (relating to penalties for aiding and abetting understatement of
			 tax liability) is amended to read as follows:
					
						(b)Amount of
				penalty; calculation of penalty; liability for penalty
							(1)Amount of
				penaltyThe amount of the
				penalty imposed by subsection (a) shall not exceed 150 percent of the gross
				income derived (or to be derived) from such aid, assistance, procurement, or
				advice provided by the person or persons subject to such penalty.
							(2)Calculation of
				penaltyThe penalty amount
				determined under paragraph (1) shall be calculated with respect to each
				instance of aid, assistance, procurement, or advice described in subsection
				(a), each instance in which income was derived by the person or persons subject
				to such penalty, and each person who made such an understatement of the
				liability for tax.
							(3)Liability for
				penaltyIf more than 1 person
				is liable under subsection (a) with respect to providing such aid, assistance,
				procurement, or advice, all such persons shall be jointly and severally liable
				for the penalty under such
				subsection.
							.
				(c)Penalty not
			 deductibleSection 6701 is
			 amended by adding at the end the following new subsection:
					
						(g)Penalty not
				deductibleThe payment of any
				penalty imposed under this section or the payment of any amount to settle or
				avoid the imposition of such penalty shall not be considered an ordinary and
				necessary expense in carrying on a trade or business for purposes of this title
				and shall not be deductible by the person who is subject to such penalty or who
				makes such
				payment.
						.
				(d)Effective
			 dateThe amendments made by
			 this section shall apply to activities after the date of the enactment of this
			 Act.
				303.Prohibition on
			 tax shelter patents
				(a)In
			 generalSection 102 of title 35, United States Code, is
			 amended—
					(1)by redesignating
			 subsection (g) as subsection (h); and
					(2)by inserting
			 after subsection (f) the following:
						
							(g)the invention is
				designed to minimize, avoid, defer, or otherwise affect the liability for
				Federal, State, local, or foreign tax,
				or
							.
					(b)Effective date
			 and applicationThe amendment made by this section shall take
			 effect on the date of the enactment of this Act and apply to any application
			 for a patent that has not been granted by that date.
				304.Prohibited fee
			 arrangement
				(a)In
			 generalSection 6701, as
			 amended by this Act, is amended—
					(1)by redesignating subsections (f) and (g) as
			 subsections (g) and (h), respectively,
					(2)by striking subsection (a).
			 in paragraphs (2) and (3) of subsection (g) (as redesignated by paragraph (1))
			 and inserting subsection (a) or (f)., and
					(3)by inserting after subsection (e) the
			 following new subsection:
						
							(f)Prohibited fee
				arrangement
								(1)In
				generalAny person who makes
				an agreement for, charges, or collects a fee which is for services provided in
				connection with the internal revenue laws, and the amount of which is
				calculated according to, or is dependent upon, a projected or actual amount
				of—
									(A)tax savings or benefits, or
									(B)losses which can be used to offset other
				taxable income,
									shall pay a penalty with respect to
				each such fee activity in the amount determined under subsection (b).(2)RulesThe Secretary may issue rules to carry out
				the purposes of this subsection and may provide exceptions for fee arrangements
				that are in the public
				interest.
								.
					(b)Effective
			 dateThe amendments made by
			 this section shall apply to fee agreements, charges, and collections made after
			 the date of the enactment of this Act.
				305.Preventing tax
			 shelter activities by financial institutions
				(a)Examinations
					(1)Development of
			 examination techniquesEach
			 of the Federal banking agencies and the Commission shall, in consultation with
			 the Internal Revenue Service, develop examination techniques to detect
			 potential violations of section 6700 or 6701 of the Internal Revenue Code of
			 1986, by depository institutions, brokers, dealers, and investment advisers, as
			 appropriate.
					(2)ImplementationEach of the Federal banking agencies and
			 the Commission shall implement the examination techniques developed under
			 paragraph (1) with respect to each of the depository institutions, brokers,
			 dealers, or investment advisers subject to their enforcement authority. Such
			 examination shall, to the extent possible, be combined with any examination by
			 such agency otherwise required or authorized by Federal law.
					(b)Report to
			 internal revenue serviceIn
			 any case in which an examination conducted under this section with respect to a
			 financial institution or other entity reveals a potential violation, such
			 agency shall promptly notify the Internal Revenue Service of such potential
			 violation for investigation and enforcement by the Internal Revenue Service, in
			 accordance with applicable provisions of law.
				(c)Report to
			 congressThe Federal banking
			 agencies and the Commission shall submit a joint written report to Congress in
			 2009 and 2012 on their progress in preventing violations of sections 6700 and
			 6701 of the Internal Revenue Code of 1986, by depository institutions, brokers,
			 dealers, and investment advisers, as appropriate.
				(d)DefinitionsFor purposes of this section—
					(1)the terms broker,
			 dealer, and investment adviser have the same meanings
			 as in section 3 of the Securities Exchange Act of 1934 (15 U.S.C. 78c);
					(2)the term Commission means the
			 Securities and Exchange Commission;
					(3)the term depository
			 institution has the same meaning as in section 3(c) of the Federal
			 Deposit Insurance Act (12 U.S.C. 1813(c));
					(4)the term Federal banking
			 agencies has the same meaning as in section 3(q) of the Federal Deposit
			 Insurance Act (12 U.S.C. 1813(q)); and
					(5)the term Secretary means the
			 Secretary of the Treasury.
					306.Information sharing
			 for enforcement purposes
				(a)Promotion of
			 prohibited tax shelters or tax avoidance schemesSection 6103(h) (relating to disclosure to
			 certain Federal officers and employees for purposes of tax administration,
			 etc.) is amended by adding at the end the following new paragraph:
					
						(7)Disclosure of
				returns and return information related to promotion of prohibited tax shelters
				or tax avoidance schemes
							(A)Written
				requestUpon receipt by the
				Secretary of a written request which meets the requirements of subparagraph (B)
				from the head of the United States Securities and Exchange Commission, an
				appropriate Federal banking agency as defined under section 1813(q) of title
				12, United States Code, or the Public Company Accounting Oversight Board, a
				return or return information shall be disclosed to such requestor’s officers
				and employees who are personally and directly engaged in an investigation,
				examination, or proceeding by such requestor to evaluate, determine, penalize,
				or deter conduct by a financial institution, issuer, or public accounting firm,
				or associated person, in connection with a potential or actual violation of
				section 6700 (promotion of abusive tax shelters), 6701 (aiding and abetting
				understatement of tax liability), or activities related to promoting or
				facilitating inappropriate tax avoidance or tax evasion. Such disclosure shall
				be solely for use by such officers and employees in such investigation,
				examination, or proceeding. In the discretion of the Secretary, such disclosure
				may take the form of the participation of Internal Revenue Service employees in
				a joint investigation, examination, or proceeding with the Securities Exchange
				Commission, Federal banking agency, or Public Company Accounting Oversight
				Board.
							(B)RequirementsA request meets the requirements of this
				subparagraph if it sets forth—
								(i)the nature of the investigation,
				examination, or proceeding,
								(ii)the statutory authority under which such
				investigation, examination, or proceeding is being conducted,
								(iii)the name or names of the financial
				institution, issuer, or public accounting firm to which such return information
				relates,
								(iv)the taxable period or periods to which such
				return information relates, and
								(v)the specific reason or reasons why such
				disclosure is, or may be, relevant to such investigation, examination or
				proceeding.
								(C)Financial
				institutionFor the purposes
				of this paragraph, the term financial institution means a
				depository institution, foreign bank, insured institution, industrial loan
				company, broker, dealer, investment company, investment advisor, or other
				entity subject to regulation or oversight by the United States Securities and
				Exchange Commission or an appropriate Federal banking
				agency.
							.
				(b)Financial and
			 accounting fraud investigationsSection 6103(i) (relating to disclosure to
			 Federal officers or employees for administration of Federal laws not relating
			 to tax administration) is amended by adding at the end the following new
			 paragraph:
					
						(9)Disclosure of
				returns and return information for use in financial and accounting fraud
				investigations
							(A)Written
				requestUpon receipt by the
				Secretary of a written request which meets the requirements of subparagraph (B)
				from the head of the United States Securities and Exchange Commission or the
				Public Company Accounting Oversight Board, a return or return information shall
				be disclosed to such requestor’s officers and employees who are personally and
				directly engaged in an investigation, examination, or proceeding by such
				requester to evaluate the accuracy of a financial statement or report, or to
				determine whether to require a restatement, penalize, or deter conduct by an
				issuer, investment company, or public accounting firm, or associated person, in
				connection with a potential or actual violation of auditing standards or
				prohibitions against false or misleading statements or omissions in financial
				statements or reports. Such disclosure shall be solely for use by such officers
				and employees in such investigation, examination, or proceeding.
							(B)RequirementsA request meets the requirements of this
				subparagraph if it sets forth—
								(i)the nature of the investigation,
				examination, or proceeding,
								(ii)the statutory authority under which such
				investigation, examination, or proceeding is being conducted,
								(iii)the name or names of the issuer, investment
				company, or public accounting firm to which such return information
				relates,
								(iv)the taxable period or periods to which such
				return information relates, and
								(v)the specific reason or reasons why such
				disclosure is, or may be, relevant to such investigation, examination or
				proceeding.
								.
				(c)Effective
			 dateThe amendments made by
			 this section shall apply to disclosures and to information and document
			 requests made after the date of the enactment of this Act.
				307.Disclosure of
			 information to Congress
				(a)Disclosure by
			 tax return preparer
					(1)In
			 generalSubparagraph (B) of
			 section 7216(b)(1) (relating to disclosures) is amended to read as
			 follows:
						
							(B)pursuant to any 1 of the following
				documents, if clearly identified:
								(i)The order of any Federal, State, or local
				court of record.
								(ii)A subpoena issued by a Federal or State
				grand jury.
								(iii)An administrative order, summons, or
				subpoena which is issued in the performance of its duties by—
									(I)any Federal agency, including Congress or
				any committee or subcommittee thereof, or
									(II)any State agency, body, or commission
				charged under the laws of the State or a political subdivision of the State
				with the licensing, registration, or regulation of tax return
				preparers.
									.
					(2)Effective
			 dateThe amendment made by
			 this subsection shall apply to disclosures made after the date of the enactment
			 of this Act pursuant to any document in effect on or after such date.
					(b)Disclosure by
			 SecretaryParagraph (2) of
			 section 6104(a) (relating to inspection of applications for tax exemption or
			 notice of status) is amended to read as follows:
					
						(2)Inspection by
				Congress
							(A)In
				generalUpon receipt of a
				written request from a committee or subcommittee of Congress, copies of
				documents related to a determination by the Secretary to grant, deny, revoke,
				or restore an organization’s exemption from taxation under section 501 shall be
				provided to such committee or subcommittee, including any application, notice
				of status, or supporting information provided by such organization to the
				Internal Revenue Service; any letter, analysis, or other document produced by
				or for the Internal Revenue Service evaluating, determining, explaining, or
				relating to the tax exempt status of such organization (other than returns,
				unless such returns are available to the public under this section or section
				6103 or 6110); and any communication between the Internal Revenue Service and
				any other party relating to the tax exempt status of such organization.
							(B)Additional
				informationSection 6103(f)
				shall apply with respect to—
								(i)the application for exemption of any
				organization described in subsection (c) or (d) of section 501 which is exempt
				from taxation under section 501(a) for any taxable year and any application
				referred to in subparagraph (B) of subsection (a)(1) of this section,
				and
								(ii)any other papers which are in the
				possession of the Secretary and which relate to such application,
								as if such papers constituted
				returns..
				(c)Effective
			 dateThe amendments made by
			 this section shall apply to disclosures and to information and document
			 requests made after the date of the enactment of this Act.
				308.Tax opinion
			 standards for tax practitionersSection 330(d) of title 31, United States
			 Code, is amended to read as follows:
				
					(d)The Secretary of the Treasury shall impose
				standards applicable to the rendering of written advice with respect to any
				listed transaction or any entity, plan, arrangement, or other transaction which
				has a potential for tax avoidance or evasion. Such standards shall address, but
				not be limited to, the following issues:
						(1)Independence of the practitioner issuing
				such written advice from persons promoting, marketing, or recommending the
				subject of the advice.
						(2)Collaboration among practitioners, or
				between a practitioner and other party, which could result in such
				collaborating parties having a joint financial interest in the subject of the
				advice.
						(3)Avoidance of conflicts of interest which
				would impair auditor independence.
						(4)For written advice issued by a firm,
				standards for reviewing the advice and ensuring the consensus support of the
				firm for positions taken.
						(5)Reliance on reasonable factual
				representations by the taxpayer and other parties.
						(6)Appropriateness of the fees charged by the
				practitioner for the written advice.
						(7)Preventing practitioners and firms from
				aiding or abetting the understatement of tax liability by clients.
						(8)Banning the promotion of potentially
				abusive or illegal tax
				shelters.
						.
			309.Denial of deduction
			 for certain fines, penalties, and other amounts
				(a)In
			 generalSubsection (f) of
			 section 162 (relating to trade or business expenses) is amended to read as
			 follows:
					
						(f)Fines,
				penalties, and other amounts
							(1)In
				generalExcept as provided in
				paragraph (2), no deduction otherwise allowable shall be allowed under this
				chapter for any amount paid or incurred (whether by suit, agreement, or
				otherwise) to, or at the direction of, a government or entity described in
				paragraph (4) in relation to the violation of any law or the investigation or
				inquiry by such government or entity into the potential violation of any
				law.
							(2)Exception for
				amounts constituting restitutionParagraph (1) shall not apply to any amount
				which—
								(A)the taxpayer establishes constitutes
				restitution (including remediation of property) for damage or harm caused by or
				which may be caused by the violation of any law or the potential violation of
				any law, and
								(B)is identified as restitution in the court
				order or settlement agreement.
								Identification pursuant to
				subparagraph (B) alone shall not satisfy the requirement under subparagraph
				(A). This paragraph shall not apply to any amount paid or incurred as
				reimbursement to the government or entity for the costs of any investigation or
				litigation.(3)Exception for
				amounts paid or incurred as the result of certain court ordersParagraph (1) shall not apply to any amount
				paid or incurred by order of a court in a suit in which no government or entity
				described in paragraph (4) is a party.
							(4)Certain
				nongovernmental regulatory entitiesAn entity is described in this paragraph if
				it is—
								(A)a nongovernmental entity which exercises
				self-regulatory powers (including imposing sanctions) in connection with a
				qualified board or exchange (as defined in section 1256(g)(7)), or
								(B)to the extent provided in regulations, a
				nongovernmental entity which exercises self-regulatory powers (including
				imposing sanctions) as part of performing an essential governmental
				function.
								(5)Exception for
				taxes dueParagraph (1) shall
				not apply to any amount paid or incurred as taxes
				due.
							.
				(b)Effective
			 dateThe amendment made by
			 this section shall apply to amounts paid or incurred on or after the date of
			 the enactment of this Act, except that such amendment shall not apply to
			 amounts paid or incurred under any binding order or agreement entered into
			 before such date. Such exception shall not apply to an order or agreement
			 requiring court approval unless the approval was obtained before such
			 date.
				IVRequiring economic substance
			401.Clarification of
			 economic substance doctrine
				(a)In
			 generalSection 7701 is
			 amended by redesignating subsection (p) as subsection (q) and by inserting
			 after subsection (o) the following new subsection:
					
						(p)Clarification
				of economic substance doctrine; etc
							(1)General
				rules
								(A)In
				generalIn any case in which
				a court determines that the economic substance doctrine is relevant for
				purposes of this title to a transaction (or series of transactions), such
				transaction (or series of transactions) shall have economic substance only if
				the requirements of this paragraph are met.
								(B)Definition of
				economic substanceFor
				purposes of subparagraph (A)—
									(i)In
				generalA transaction has
				economic substance only if—
										(I)the transaction changes in a meaningful way
				(apart from Federal tax effects) the taxpayer’s economic position, and
										(II)the taxpayer has a substantial nontax
				purpose for entering into such transaction and the transaction is a reasonable
				means of accomplishing such purpose.
										In applying subclause (II), a purpose of
				achieving a financial accounting benefit shall not be taken into account in
				determining whether a transaction has a substantial nontax purpose if the
				origin of such financial accounting benefit is a reduction of income
				tax.(ii)Special rule
				where taxpayer relies on profit potentialA transaction shall not be treated as
				having economic substance by reason of having a potential for profit
				unless—
										(I)the present value of the reasonably
				expected pre-tax profit from the transaction is substantial in relation to the
				present value of the expected net tax benefits that would be allowed if the
				transaction were respected, and
										(II)the reasonably expected pre-tax profit from
				the transaction exceeds a risk-free rate of return.
										(C)Treatment of
				fees and foreign taxesFees
				and other transaction expenses and foreign taxes shall be taken into account as
				expenses in determining pre-tax profit under subparagraph (B)(ii).
								(2)Special rules
				for transactions with tax-indifferent parties
								(A)Special rules
				for financing transactionsThe form of a transaction which is in
				substance the borrowing of money or the acquisition of financial capital
				directly or indirectly from a tax-indifferent party shall not be respected if
				the present value of the deductions to be claimed with respect to the
				transaction is substantially in excess of the present value of the anticipated
				economic returns of the person lending the money or providing the financial
				capital. A public offering shall be treated as a borrowing, or an acquisition
				of financial capital, from a tax-indifferent party if it is reasonably expected
				that at least 50 percent of the offering will be placed with tax-indifferent
				parties.
								(B)Artificial
				income shifting and basis adjustmentsThe form of a transaction with a
				tax-indifferent party shall not be respected if—
									(i)it results in an allocation of income or
				gain to the tax-indifferent party in excess of such party’s economic income or
				gain, or
									(ii)it results in a basis adjustment or
				shifting of basis on account of overstating the income or gain of the
				tax-indifferent party.
									(3)Definitions and
				special rulesFor purposes of
				this subsection—
								(A)Economic
				substance doctrineThe term
				economic substance doctrine means the common law doctrine under
				which tax benefits under subtitle A with respect to a transaction are not
				allowable if the transaction does not have economic substance or lacks a
				business purpose.
								(B)Tax-indifferent
				partyThe term
				tax-indifferent party means any person or entity not subject to
				tax imposed by subtitle A. A person shall be treated as a tax-indifferent party
				with respect to a transaction if the items taken into account with respect to
				the transaction have no substantial impact on such person’s liability under
				subtitle A.
								(C)Exception for
				personal transactions of individualsIn the case of an individual, this
				subsection shall apply only to transactions entered into in connection with a
				trade or business or an activity engaged in for the production of
				income.
								(D)Treatment of
				lessorsIn applying paragraph
				(1)(B)(ii) to the lessor of tangible property subject to a lease—
									(i)the expected net tax benefits with respect
				to the leased property shall not include the benefits of—
										(I)depreciation,
										(II)any tax credit, or
										(III)any other deduction as provided in guidance
				by the Secretary, and
										(ii)subclause (II) of paragraph (1)(B)(ii)
				shall be disregarded in determining whether any of such benefits are
				allowable.
									(4)Other common
				law doctrines not affectedExcept as specifically provided in this
				subsection, the provisions of this subsection shall not be construed as
				altering or supplanting any other rule of law, and the requirements of this
				subsection shall be construed as being in addition to any such other rule of
				law.
							(5)RegulationsThe Secretary shall prescribe such
				regulations as may be necessary or appropriate to carry out the purposes of
				this subsection. Such regulations may include exemptions from the application
				of this
				subsection.
							.
				(b)Effective
			 dateThe amendments made by
			 this section shall apply to transactions entered into after the date of the
			 enactment of this Act.
				402.Penalty for
			 understatements attributable to transactions lacking economic substance,
			 etc
				(a)In
			 generalSubchapter A of
			 chapter 68 is amended by inserting after section 6662A the following new
			 section:
					
						6662B.Penalty for
				understatements attributable to transactions lacking economic substance,
				etc
							(a)Imposition of
				penaltyIf a taxpayer has a
				noneconomic substance transaction understatement for any taxable year, there
				shall be added to the tax an amount equal to 40 percent of the amount of such
				understatement.
							(b)Reduction of
				penalty for disclosed transactionsSubsection (a) shall be applied by
				substituting 20 percent for 40 percent with
				respect to the portion of any noneconomic substance transaction understatement
				with respect to which the relevant facts affecting the tax treatment of the
				item are adequately disclosed in the return or a statement attached to the
				return.
							(c)Noneconomic
				substance transaction understatementFor purposes of this section—
								(1)In
				generalThe term
				noneconomic substance transaction understatement means any amount
				which would be an understatement under section 6662A(b)(1) if section 6662A
				were applied by taking into account items attributable to noneconomic substance
				transactions rather than items to which section 6662A would apply without
				regard to this paragraph.
								(2)Noneconomic
				substance transactionThe
				term noneconomic substance transaction means any transaction
				if—
									(A)there is a lack of economic substance
				(within the meaning of section 7701(p)(1)) for the transaction giving rise to
				the claimed benefit or the transaction was not respected under section
				7701(p)(2), or
									(B)the transaction fails to meet the
				requirements of any similar rule of law.
									(d)Rules
				applicable to compromise of penalty
								(1)In
				generalIf the first letter
				of proposed deficiency which allows the taxpayer an opportunity for
				administrative review in the Internal Revenue Service Office of Appeals has
				been sent with respect to a penalty to which this section applies, only the
				Commissioner of Internal Revenue may compromise all or any portion of such
				penalty.
								(2)Applicable
				rulesThe rules of paragraphs
				(2) and (3) of section 6707A(d) shall apply for purposes of paragraph
				(1).
								(e)Coordination
				with other penaltiesExcept
				as otherwise provided in this part, the penalty imposed by this section shall
				be in addition to any other penalty imposed by this title.
							(f)Cross
				references
								
									(1) For coordination of
				  penalty with understatements under section 6662 and other special rules, see
				  section 6662A(e).
									(2) For reporting of
				  penalty imposed under this section to the Securities and Exchange Commission,
				  see section 6707A(e).
								
							.
				(b)Coordination
			 with other understatements and penalties
					(1)The second sentence of section
			 6662(d)(2)(A) is amended by inserting and without regard to items with
			 respect to which a penalty is imposed by section 6662B before the
			 period at the end.
					(2)Subsection (e) of section 6662A is
			 amended—
						(A)in paragraph (1), by inserting and
			 noneconomic substance transaction understatements after
			 reportable transaction understatements both places it
			 appears,
						(B)in paragraph (2)(A), by inserting
			 and a noneconomic substance transaction understatement after
			 reportable transaction understatement,
						(C)in paragraph (2)(B), by inserting
			 6662B or before 6663,
						(D)in paragraph (2)(C)(i), by inserting
			 or section 6662B before the period at the end,
						(E)in paragraph (2)(C)(ii), by inserting
			 and section 6662B after This section,
						(F)in paragraph (3), by inserting or
			 noneconomic substance transaction understatement after
			 reportable transaction understatement, and
						(G)by adding at the end the following new
			 paragraph:
							
								(4)Noneconomic
				substance transaction understatementFor purposes of this subsection, the term
				noneconomic substance transaction understatement has the meaning
				given such term by section
				6662B(c).
								.
						(3)Subsection (e) of section 6707A is
			 amended—
						(A)by striking or at the end of
			 subparagraph (B), and
						(B)by striking subparagraph (C) and inserting
			 the following new subparagraphs:
							
								(C)is required to pay a penalty under section
				6662B with respect to any noneconomic substance transaction, or
								(D)is required to pay a penalty under section
				6662(h) with respect to any transaction and would (but for section
				6662A(e)(2)(C)) have been subject to penalty under section 6662A at a rate
				prescribed under section 6662A(c) or under section
				6662B,
								.
						(c)Clerical
			 amendmentThe table of
			 sections for part II of subchapter A of chapter 68 is amended by inserting
			 after the item relating to section 6662A the following new item:
					
						
							Sec. 6662B. Penalty for
				understatements attributable to transactions lacking economic substance,
				etc.
						
						.
				(d)Effective
			 dateThe amendments made by
			 this section shall apply to transactions entered into after the date of the
			 enactment of this Act.
				403.Denial of deduction
			 for interest on underpayments attributable to noneconomic substance
			 transactions
				(a)In
			 generalSection 163(m)
			 (relating to interest on unpaid taxes attributable to nondisclosed reportable
			 transactions) is amended—
					(1)by striking “attributable” and all that
			 follows and inserting the following: “attributable to—
						
							(1)the portion of any reportable transaction
				understatement (as defined in section 6662A(b)) with respect to which the
				requirement of section 6664(d)(2)(A) is not met, or
							(2)any noneconomic substance transaction
				understatement (as defined in section
				6662B(c)).
							,
				and
					(2)by inserting “and Noneconomic Substance
			 Transactions” after “Transactions”.
					(b)Effective
			 dateThe amendments made by
			 this section shall apply to transactions after the date of the enactment of
			 this Act in taxable years ending after such date.
				
